PER CURIAM.
All the questions, except one of fact, raised upon this appeal, seem to have been passed upon by the court of last resort; and, although those decisions are not entirely harmonious, we do not think there has been any departure from the rules laid down by those adjudications, and, upon the consideration of the evidence, we see no reason for interfering with the conclusions as to the damage sustained by the premises in question of the learned court below. The gravamen of the argument upon the part of the counsel for the defendant seems to be that no property in the city of New York would ever have increased in value had it not been for the existence of the elevated railroads, and that they are the beneficent authors' of all the prosperity which has blessed our city. We do not think that the evidence in this case requires us to consider this proposition. The judgment should be affirmed, with costs.